3. Financing of the Special Court for Sierra Leone
The next item is the debate on six motions for a resolution on the financing of the Special Court for Sierra Leone.
I should point out that some of our colleagues are currently in Sierra Leone to monitor the elections there.
author. - (PL) Mr President, the development of international humanitarian law, together with the establishment of courts to try perpetrators of war crimes and crimes against humanity represented a mayor achievement by the international community after the Second World War. The role of the aforementioned institutions has developed further in the era of globalisation, especially in areas where national leaders are unable to establish a central authority around governments based on the rule of law and ensure the fundamental security of the inhabitants concerned.
The Special Court for Sierra Leone is making a significant contribution to the cause of peace and justice in the Mano River region of West Africa. I should like to highlight the programme undertaken by the Court involving the archiving and translation of documents relating to its work. I should also like to mention the victim protection programmes it has set up. Activities of this nature are crucial to the establishment of governments based on the rule of law in West Africa in the longer term.
In today's resolution on the financing of the Special Court for Sierra Leone the European Parliament is calling on the Commission and on all European and Member State institutions to guarantee the financial basis to enable the Court to complete its work in a measured and responsible manner.
author. - (PL) Mr President, it so happens that the next round of parliamentary elections is due to take place in Sierra Leone this coming weekend. I cannot but express my regret that the European Parliament delegation previously planned will not be present there.
We might well ask ourselves why the Special Court for Sierra Leone is so important. This is not simply a case of one more of the many African countries with a history of rape and murder. It concerns the prestige and development of the international administration of justice in the area of criminal law.
We have recently witnessed two spectacular failures of this very system, and we should be honest with ourselves and recognise them as such. I refer to the failed attempt to sentence Slobodan Milošević and the exceedingly controversial circumstances surrounding the death of Saddam Hussein. Should a further fiasco now occur in the wake of these much-publicised events, that is to say, should the Court be obliged to cease operations due to a lack of financial resources, it would amount to the coup de grâce for international administration of justice in the area of criminal law.
To go into detail, what is at stake is the allocation of less than USD 90 million over the next two and a quarter years, with more than a third of the total to be transferred this year. This is needed in order to ensure the continued operation of the Court. The prestige of the administration of cross-border justice really does depend on the Special Court for Sierra Leone sentencing Charles Taylor, the former President of Liberia, and on it investigating 17 allegations of crimes against humanity and war crimes, including murders and sexual offences.
I should like publicly to thank two countries from the floor of this House, namely the United Kingdom and the Netherlands, which have provided significant financial support for the Court's activities. The United Nations also has an important role to play. It cannot behave like Pontius Pilate and simply wash its hands of the matter. I am glad that the European Parliament will speak with one voice on this issue.
author. - Mr President, those who strongly support the respect for human rights - Members of this House included - have fought hard to ensure that a Special Court for Sierra Leone was set up and notorious killers, like Charles Taylor and his criminal mob, faced trial and punishment. Those same people now view with disbelief the grim prospect that the effort to bring Charles Taylor to book may end up becoming a farce because the Special Court in The Hague ran out of money half way through the trial. Such an eventuality will no doubt be a serious blow to international justice and it will make our citizens lose all faith in the rule of law and order. Furthermore, it will send a very clear encouragement to criminals worldwide to pursue without fear their evil acts of committing genocides and other despicable atrocities against humanity.
Irrespective of the outcome of the plea to somehow keep this Special Court on Sierra Leone alive and functioning, one cannot help but raise the following issues.
Firstly, the USD 89 million requested by the court to conclude its operations is surely a vast amount of money. How come it is so vast? We all know that lawyers make a bomb, but not a nuclear bomb! Could not such a court operate on a more economically efficient budget? Are there perhaps expensive extravagances and gross inefficiencies resulting in large amounts of financial waste?
Secondly, how much did it cost for a very similar court in The Hague to try, to the extent that it did, Slobodan Milošević? Was the budget then not subject to limitations and why was that so? Is it perhaps different to commit a crime against humanity in Europe than in Africa?
These questions need answers, which, from my experience in this House, I know I am not going to get, and our citizens may have to resign themselves to believing not that the rule of law holds true but that money rules the law.
author. - (DE) Mr President, West Africa was once known as a region where there was a great deal of positive development. Today Sierra Leone has become a synonym for the particular horrors which we have witnessed across Africa over these past few years. We therefore have a responsibility to ensure that the forthcoming elections not only help to restore democracy but also, and far more importantly, restore justice and the rule of law. This must include the prosecution of the massive crimes that have taken place in this country. After all, Europeans were among those who used Mr Taylor as a means by which to enrich themselves from, and in, Sierra Leone.
That is why I believe that the process of dealing with these crimes cannot be allowed to fail due to a lack of funds. We Europeans have a responsibility in that regard, but I nonetheless believe that the questions that have been raised here are justified. It is apparent that we will not make progress in the long term with ad hoc tribunals. It is apparent that what we need in the long term is a single universal jurisdiction to deal with these criminal dictators. However, that does not help us at the moment. The first task now is to press ahead with the trials that have already begun and, in particular, to press ahead with securing the conviction of Mr Taylor, for that will send out a warning signal to criminals who are committing crimes against humanity today or who may do so in future: I would mention Zimbabwe's dictator, Mr Mugabe, in this context. Mr Mugabe must be shown what could happen to him if he continues with his horrendous crimes. That is why we need uniform criteria and stable institutions to deal with these massive crimes.
author. - (ES) Mr President, I was lucky enough to be part of the Election Observation Mission that participated in the elections held in August in Sierra Leone and I must say first and foremost that we were all extremely impressed with how professionally the mission, led by my Group colleague, Mrs Isler Béguin, was run and is still being run.
As such, I had the opportunity to be able to visit the Special Court in situ and hear directly from Mrs Mansaray, head of the Registry, about the work the Court is doing. During the visit we were constantly told that if there were no justice there would be no peace. That is precisely why this Court is so important. As stated many times in this resolution, it is crucial for the continued consolidation of the peace process in Sierra Leone to ensure that the crimes do not go unpunished
It was very expensive and it costs a lot of money because the Court's work has been of epic proportions; ensuring complete respect for the rule of law in a country that has been devastated by a civil war is very difficult. The first task was to gather all the testimonies and that was no mean feat: the population had to be convinced that there would be no reprisals and that they would not be subjected to any more humiliation.
The second task was to convince the people that all those involved in human rights violations could be tried, not just the guerrilla leaders. In addition, I must point out that the defence of the accused has been scrupulously respected. The Court also took a historic decision in 2004 to refuse to recognise the applicability of a national amnesty for the perpetrators of war crimes and crimes against humanity.
Without justice then, there is no peace. It is thus important to contribute to the funding of this Court. We are obliged to contribute towards peace and stability in the Mano River region. The Special Court is itself an example for the reform of Sierra Leone's judicial system and I would call on the Commission here to look into the possibility of providing financial support for the projects carried out by the United Nations with a view to reforming the country's judicial system.
on behalf of the PPE-DE Group. - (PL) Mr President, the Special Court for Sierra Leone is entitled to count on our particular attention, as it is rightly presented as a new and almost perfect model for the pursuit of justice. Furthermore, it has proved that an international court dealing with war crimes may be located in the country where those crimes were committed, thus allowing local people to have direct access to justice. In addition, if the Special Court for Sierra Leone is compared with similar bodies in other parts of the world, it can be seen that this arrangement has allowed the Court to be fully effective whilst incurring significantly lower costs.
For the first time in history an incumbent head of state of an African country, Charles Taylor, has been successfully convicted of crimes against humanity. It has also proved possible to establish a legal definition of the notion of child soldiers and forced marriages, so as to enable those guilty of such crimes to be convicted. The Special Court for Sierra Leone may unfortunately have to cease its operations as it is running out of funds. The sum required to allow proceedings against the most notorious criminals to continue is less than USD 90 million. I hereby call on all the Member States and on the Commission to provide funds to support the Special Court for Sierra Leone as soon as possible. Continuation of the peace process and reconciliation in Sierra Leone and the whole of West Africa will be seriously threatened if funding for the Court does not become available.
on behalf of the PSE Group. - (PL) Mr President, Commissioner, I fully support all those who have appealed for this job to be seen through to the end and for justice to de dispensed in Sierra Leone. This simply must happen. The perpetrators of crimes cannot be allowed to believe that they will enjoy impunity, regardless of where they may reside, be it in Europe, in Africa or in any other part of the world.
I should, however, like to take this opportunity to highlight a particular problem, which I believe to be very significant. We are witnessing a proliferation of courts established by the United Nations, a kind of mushrooming of criminal courts. An International Criminal Court was set up in Rome. An International Criminal Tribunal to deal with the crimes that took place in the former Yugoslavia was also set up, and another to deal with the crimes committed in Rwanda. Now we have the Special Court for Sierra Leone. I appreciate that all these courts are necessary, but if they are to be established their funding must be guaranteed from the outset. That is a sine qua non.
I therefore call on the Commissioner to raise the matter of financing such institutions at the forthcoming EU-Africa summit, due to take place before the end of this year. These institutions are necessary and must be properly funded. It is embarrassing to have to discuss sums of this nature.
Member of the Commission. - Mr President, the European Commission is strongly committed to assisting in the transition of Sierra Leone from a situation of post-conflict to one of development and to support its efforts in sustaining peace, stability and democracy.
We have fully supported past, current and future actions of the Court in bringing perpetrators of war crimes to justice, thus recognising the suffering of the Sierra Leoneans during the civil war. The work of the Special Court sends an important signal to everyone that serious crimes against humanity, genocide and war crimes will no longer remain unpunished, no matter where they have taken place.
The Commission has been providing financial assistance to the court since 2002. This assistance was granted indirectly in 2002, by supporting the project worth almost EUR 685 000 through a coalition of NGOs led by No Peace Without Justice to identify human rights violations, to raise awareness among the legal profession and to provide legal assistance to the Government of Sierra Leone. Since 2003, the Commission has provided the funds to the Special Court directly, through the European Initiative for Democracy and Human Rights as already mentioned. An overall budget of about EUR 2.1 million has been allocated to the Court by means of three Victims' Justice and Legacy projects. The overall objective of these projects was inter alia to ensure that the Special Court contributes to a broader understanding of justice for victims of the conflict. Moreover, in 2006, the emphasis was given to the coverage and proximity of Charles Taylor's trial and it targeted civil society groups as well as the people of Liberia and the subregion.
The Special Court will be supported in 2008 by the new European Instrument for Democracy and Human Rights, which was adopted in the context of the new Financial Framework 2007-2013. The amount of EUR 600 000 has been reserved in the annual action plan from the 2007 budget. The Commission is holding the talks with the Court to identify the project proposal for the 2007 funding. It has been said several times by different Members that there are difficulties to find sufficient means for financing the Special Court. That is why the Commission is considering raising this matter with the Member States and it is also exploring the possibility of financing the Court and its outreach activities through other financial instruments.
The debate is closed.
The vote is due to take place at the end of the debates, in other words in just a moment.